EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 29 July 2021 is acknowledged and entered.  Following the amendment, claims 1-7 and 12-14 are canceled, claims 8-11, 18, 22 and 24 are amended, and the new claims 25-27 are added.    
Currently, claims 8-11, 18 and 21-27 are pending and under consideration.   

Note, the species election set forth in the previous Office Action mailed on 6/1/2021 (page 4) was withdrawn in the last Office Action mailed on 7/9/2021 even though such was not clearly stated in the Office Action.  The withdrawal of the species election is evidenced by the fact that all pending claims including those directed to one or two ISVDs (claims 1-6 (now canceled), 10-13 and 18, for example) were examined, in view of applicants species election of a polypeptide comprising four ISVDs that specifically binds to IL-13 and TSLP in the response filed on 6/15/2021.  

Withdrawal of Objections and Rejections:
All objections and rejections of claims 1-7 and 12-14 are moot as the applicant has canceled the claims.
The rejection of claims 8-11, 18, 22 and 24 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.
The lack of written description rejection of claims 10, 11 and 18 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s amendment.

Interview Summary 
See attached PTO-413.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with John R. Van Amsterdam on 11 August 2021.
The application has been amended as follows: 
Claim 8: line 2, “said" has been replaced by -- the --.
Claim 9: lines 2-6, all five “said" have been replaced by -- the --.
Claim 10: the content has been replaced by the following:
-- 10. The polypeptide according to claim 8, wherein the five ISVDs are arranged in the order of, from the N-terminus to the C-terminus of the polypeptide, the first ISVD to the fifth ISVD. --
Claim 11: the content has been replaced by the following:
-- 11. The polypeptide according to claim 9, wherein the five ISVDs are arranged in the order of, from the N-terminus to the C-terminus of the polypeptide, the first ISVD to the fifth ISVD. --

Conclusion:
Claims 8-11, 18 and 21-27 are allowed.



Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
8/12/21